Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 26, 27, 30, 33, 35, 40, 42, 43, 47, 48, 58 and 65-70 are currently pending in the instant application.  Applicants have amended claims 1, 42 and 68, cancelled claims 13, 14, 22 and 25 and added new claims 69 and 70 in an amendment filed on July 21, 2022.  Claims 1, 26, 27, 30, 33, 35, 40, 42, 43, 58, 65, 69 and 70 are rejected, claim 68 is considered allowable and claims 47, 48, 66 and 67 are withdrawn from consideration in this Office Action.

I.	Response to Arguments
Applicants’ amendment, filed on September 21, 2022, has overcome the rejection of claims 1, 13, 14, 22, 25, 26, 27, 30, 33, 35, 40, 42, 43, 58 and 65 under 35 USC 103 as being unpatentable over Dodd, et al. or Young, et al.; the rejection of 13, 14, 22 and 25 under 35 USC 103 as being unpatentable over Rowbottom, et al.;  the rejection of claims 1, 3, 14, 25-27, 30, 33, 35, 40 and 42 under 35 USC 102(a)(1) as being anticipated by Tanaka, et al. or Priepke, et al. or Akimoto, et al. and the objection of claim 68 as being dependent upon a rejected based claim.  The above rejections have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 26, 27, 30, 33, 35, 40, 42, 43, 58 and 68 under 35 USC 103 as being unpatentable over Rowbottom, et al. have been fully considered and are partially persuasive. Applicants argue that the Rowbottom, et al. reference is not considered prior art because the document was published on March 15, 2018 and the instant application claims priority to Provisional Application Number 62,586,003 which was filed on November 14, 2017. However, the Examiner wants to point out that the reference is the abstract of the published document WO 2018048930 which has a publication date of March 15, 2018 but has an effective filing date of September 6, 2017. According to the MPEP, an effective filing date of a WIPO document that is published in English and designates the US can use the filing date as the effective filing date under AIA  35 USC 102(a)(2) (see MPEP 2151).  Applicants claim the compound 
    PNG
    media_image1.png
    143
    124
    media_image1.png
    Greyscale
and the prior art’s compound is 
    PNG
    media_image2.png
    153
    337
    media_image2.png
    Greyscale
.  Applicants compound is obvious over the prior art’s compound since the only difference between the two compounds is an added methyl vs H.  Therefore, the compounds are considered obvious variants and would be expected to have similar activity.  For the reasons above and those stated in the office action,  Rowbottom, et al. is considered prior art under 103 and the rejection has been maintained. 


II.	Rejection(s)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 26, 27, 30, 33, 35, 40, 42, 43,  58, 65, 69 and 70 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rowbottom, et al. (Document No. 168:347039, CAPLUS). 
Applicants claim 

    PNG
    media_image3.png
    174
    225
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    625
    706
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    722
    686
    media_image5.png
    Greyscale
and all other variables are as defined in claim 1.



The Scope and Content of the Prior Art (MPEP §2141.01)
The Rowbottom, et al. reference teaches indole derivatives such as 
    PNG
    media_image2.png
    153
    337
    media_image2.png
    Greyscale
wherein R2-R5 and R7 are H; R6 is Br; Ra is H and Rb is H; R1a and R1b are H and the use of these compounds as LOXL2 inhibitors.

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between all of the prior art of references and the instant invention is that Applicants amended the claims so that R1a can be a methyl whereas the same group in the prior arts’ references is H.  So the difference would be Me vs. H.
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

In  In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA 1963), it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  For example, it is obvious to prepare a methyl substituted compound when the art teaches a hydrogen substituted compound with a reasonable expectation of success.  Specifically, hydrogen and methyl are considered obvious variants and are deemed obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings in the prior art.  For example, a skilled artisan would be motivated to prepare a methyl substituted compound instead of the hydrogen substituted known compound as seen in the prior art references cited above for the purpose of preparing more LOXL2 inhibitors.  A strong prima facie obviousness has been established.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 33 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicants have amended claim 1 to read that variable R6 can no longer be a halo in general but specifically can be a bromo. Claims 33 and 40 include the limitation ”R6 can be halo” which is dependent on claim 1 but the group halo is no longer found in the definition of variable R6 in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, Applicants are suggested to amend claims 33 and 40 to show that R6 can be a bromo not a halo.


III.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626